Title: To John Adams from Leslie Combs, 8 April 1817
From: Combs, Leslie
To: Adams, John


				
					Dr. Sir.
					Lexington Ky: 8th: April 1817
				
				I have taken the liberty to send you by mail two books—Kentucky Productions, for your perusal and thro you to be presented to the “Boston Atheneum”—“The philosophy of the human mind,” is thought by some to possessess merit—“The History of the late war in the North West” contains a correct detail of facts & may give some idea of the true Indian character & manners—The distinction which it draws between the Northern & Southern Indians is not sufficiently strong—The former are brave, hardy & enterprising—The latter equally brave, but weak, effeminate & ignorant—The comments of the author evince a contractedness of feeling not so praise worthy as the correctness of his details—If you will have the goodness to hand them to Mr Shale, & tell him to permit Mrs Quincy to see them before he deposits them finally in his rooms, you will confer a favour on sir yours with / high consideration of respect
				
					Leslie Combs
				
				
			